DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 12 have been amended. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011/0097619 A1).
Regarding claim 1, Park teaches a support plate (190) for a protection module (190+140+141) of a battery module (Fig. 6; [0055]), the support plate comprising:				a plate-shaped plate portion (191) (Fig. 6; [0055]); and						a support unit (i.e both first and second support units each including partitions 194 and guide ribs 195 on opposite ends of the plate portion as illustrated in annotated fig. 6 which only shows the first support unit on one end of the plate portion; [0055]) protruded or recessed from the plate portion and coupled to a plurality of protection members (141) configured to control charging and discharging of a rechargeable battery (Fig. 6; [0049], [0055] & [0060]-[0061]),		wherein the support unit comprises a first support unit protruded from the plate portion, first and second protection members (141 and 141) of the plurality of protection members contacting a first wall surface of the first support unit (as illustrated in annotated fig. 6 below), and a second partition (194) integrally formed in the first wall surface of the first support unit and extending between the first and second protection members (Figs. 6-7, 9 and annotated fig. 6 below; [0049] & [0055]), wherein the first wall surface faces toward a first direction (i.e direction perpendicular to the surface of the first wall surface of the support unit as shown in annotated fig. 6 below), and the second partition extends from the first wall surface in the first direction (i.e the second partition protrudes or extends from the first wall surface of the first support unit in the first direction as can be seen from annotated fig. 6 below), and 				wherein the plate portion extends away from the first wall surface in the first direction so as to extend under the first and second protection members (see annotated fig. 7 below).		 
    PNG
    media_image1.png
    554
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    723
    media_image2.png
    Greyscale

Regarding claim 2, Park teaches the support unit having a groove near a right side of the first support unit as illustrated in annotated fig. 6 above by which the first protection member of the plurality of protection members is fixed to the support unit (Figs 6-7).
Regarding claim 3, Park teaches the first support unit being protruded to extend across the plate portion and plurality of partitions including the second partition formed in the first wall surface of the first support unit (See annotated fig. 6 above). 					While Park does not explicitly teach the second partition being integrally formed in the first wall surface of the support unit, it is noted that the courts have previously held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. See MPEP 2144.04 (V) (B).
Regarding claim 4, Park teaches the first support unit comprising first guide ribs (195) separately formed on a top surface of the first support unit and upwardly protruded to accommodate electrical lines (Fig. 6; [0055]).
Regarding claim 5, Park teaches the support unit comprising a second support unit protruded from the plate portion (i.e the same as the first support unit as shown in annotated fig. 6 above but on the opposite end; [0055]), and supporting a third protection member (141) of the plurality of protection members, and the second support unit including a first mounting protrusion (194) protruded from the plate portion, a second mounting protrusion (194) protruded from the plate portion (191) and separate from the first mounting protrusion, and a mounting groove between the first mounting protrusion and the second mounting protrusion (See annotated fig. 6 above). 
Regarding claim 6, Park teaches a second guide rib (195) between the first support unit and the second support unit on the side of the second support unit and separate from a second wall surface of the first support unit to accommodate an electrical line between the second wall surface of the first support unit and the second guide rib (Figs. 6-7).
Regarding claim 7, Park teaches the support unit comprising a third support unit (192) recessed from the plate portion (Fig. 6]). Should it be taken that the third support unit is not part of the plate portion, it is noted that the plate portion (191) comprises a several recessed surfaces which can be read on the claimed third support unit as illustrate in fig. 6.
Regarding claim 8, Park teaches a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, and a guide unit bent from the first connection portion (Figs. 6-7 & 9; [0055]). 
Regarding claim 9, Park teaches the first guide protrusion comprising a plurality of first guide protrusions (195) separately arranged along the first side surface of the plate portion (Fig. 6-7; [0055]).
Regarding claim 10, Park teaches a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, a first catching jaw facing the first connection portion, and a first guide unit connecting the first connection portion and the first catching jaw (See annotated fig. 9 below).		
    PNG
    media_image3.png
    438
    616
    media_image3.png
    Greyscale


Regarding claim 11, Park teaches the first catching jaw being spaced apart from the first side surface of the plate portion to form a space between the first catching jaw and the first side surface (Fig. 9).
Regarding claim 12, Park teaches a battery module comprising: 				a plurality of rechargeable batteries (110) (Fig. 3; [0041]); 					an accommodation member (150 & 160) configured to accommodate the rechargeable batteries therein (Fig. 3; [0051]); and 								a protection module (190+140+141) installed in the accommodation member and electrically connected to the rechargeable batteries to control charging and discharging of the rechargeable batteries ([0049]-[0050]) wherein the protection module comprises:					a plate-shaped plate portion (191) (Fig. 6; [0055]); and						a support unit (i.e both first and second support units each including partitions 194 and guide ribs 195 on opposite ends of the plate portion as illustrated in annotated fig. 6 which only shows the first support unit on one end of the plate portion; [0055]) protruded or recessed from the plate portion and coupled to a plurality of protection members (141) configured to control charging and discharging of a rechargeable battery (Fig. 6; [0049], [0055] & [0060]-[0061]), and														wherein the support unit comprises a first support unit protruded from the plate portion, first and second protection members (141 and 141) of the plurality of protection members contacting a first wall surface of the first support unit, and a second partition (194) integrally formed in the first wall surface of the first support unit and extending between the first and second protection members (Figs. 6-7, 9 and annotated fig. 6 below; [0049] & [0055]), wherein the first wall surface faces toward a first direction (i.e direction perpendicular to the surface of the support unit as shown in annotated fig. 6 below), and the second partition extends from the first wall surface in the first direction (i.e the second partition protrudes or extends from the first wall surface of the first support unit in first direction as can be seen from annotated fig. 6 
    PNG
    media_image1.png
    554
    749
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    491
    723
    media_image2.png
    Greyscale

Regarding claim 13, Park teaches the first support unit being protruded to extend across the plate portion and plurality of partitions including the second partition is formed in the first wall surface of the first support unit (See annotated fig. 6 above).					While Park does not explicitly teach the second partition being integrally formed in the first wall surface of the support unit, it is noted that the courts have previously held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. See MPEP 2144.04 (V) (B).
Regarding claim 14, Park teaches the first support unit comprising first guide ribs (195) separately formed on a top surface of the first support unit and upwardly protruded to accommodate electrical lines (Fig. 6; [0055]).
Regarding claim 15, Park teaches the support unit comprising a second support unit protruded from the plate portion (i.e the same as the first support unit as shown in annotated fig. 6 above but on the opposite end; [0055]), and supporting a third protection member (141) of the plurality of protection members, and the second support unit including a first mounting protrusion (194) protruded from the plate portion, a second mounting protrusion (194) protruded from the plate portion (191) and separate from the first mounting protrusion, and a mounting groove between the first mounting protrusion and the second mounting protrusion (See annotated fig. 6 above).
Regarding claim 16, Park teaches the protection module further comprising a second guide rib (195) between the first support unit and the second support unit on the side of the second support unit and separate from a second wall surface of the first support unit to accommodate an electrical line between the second wall surface of the first support unit and the second guide rib (Figs. 6-7).
Regarding claim 17, Park teaches the support unit comprising a third support unit (192) recessed from the plate portion (Fig. 6]). Should it be taken that the third support unit is not part of the plate portion, it is noted that the plate portion (191) comprises a several recessed surfaces which can be read on the claimed third support unit as illustrate in fig. 6.
Regarding claim 18, Park teaches the protection module further comprising a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, and a guide unit bent from the first connection portion (Figs. 6-7 & 9; [0055]). 
Regarding claim 19, Park teaches the protection module further comprising the first guide protrusion comprising a plurality of first guide protrusions (195) separately arranged along the first side surface of the plate portion (Fig. 6-7; [0055]).
Regarding claim 20, Park teaches the protection module further comprising a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, a first catching jaw facing the first connection portion, and a first guide unit connecting the first connection portion and the first catching jaw (See annotated fig. 9 below).		
    PNG
    media_image3.png
    438
    616
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Park does not fairly teach or suggest (1) “first and second protection members of the plurality of protection members contacting a first wall surface of the support unit” and (2) “wherein the first plate portion extends away from the first wall surface in the first direction so as to extend under the first and second protection members”, the examiner respectfully disagrees.								As to (1), Park teaches the lead wires (141), equated to the presently claimed protection members of the plurality of protection members contacting a first wall surface of the first support unit as illustrated in fig. 7. Specifically, the protection members (141) in Park are shown contacting the first wall surface of the first support unit (see annotated figs. 6-7 above for location of the first wall surface of the first support unit) at least at two positions including a portion of the first wall surface of the first support unit above the second partition and on either sides (i.e left and right side) of the guide protrusions as well as portions of the first wall surface of the first support unit between adjacent second partitions. It is further noted that Park teaches adjacent protection members being separated by the second partition which protrudes from the first wall surface of the first support unit (Fig. 7; [0055]). 							With regards to (2), contrary to applicant’s assertions, Park teaches the plate portion (191) including a side plate (192) portion which extends away from the first wall surface in the first direction (as illustrated in annotated fig. 7 shown above). Furthermore, the side plate portion of the plate portion extends under the first and second protection members which are connected via connections 132 to the electrode tabs (130) (Fig. 7; [0061]).					Thus, in view of the foregoing, claims 1-20 stand rejected. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727